                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WILLIAM ESHLEMAN

                       Plaintiff,

         v.                                                      CIVIL ACTION
                                                                  NO. 17-4427

 PATRICK INDUSTRIES, INC.

                       Defendant.

                                      ORDER

       AND NOW, this 14th day of February, 2019, upon reviewing Defendant Patrick

Industries, Inc.’s Motion to Dismiss Plaintiff’s First Amended Complaint (Docket No.

16), all supporting and opposing papers, and for the reasons stated in the accompanying

memorandum opinion, it is hereby ORDERED that Defendant Patrick Industries’ motion

is GRANTED. The clerk of court is directed to close this case.



                                                   BY THE COURT:


                                                   /s/ Jeffrey L. Schmehl
                                                   Jeffrey L. Schmehl, J.
